Citation Nr: 0525624	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  01-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral mandibular osteotomy, to include postoperative 
scars, loss of teeth and malocclusion.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

In an April 2003 decision, the Board reopened the veteran's 
claim of entitlement to service connection for residuals of a 
bilateral mandibular osteotomy and deferred action on the 
reopened claim pending development.  The case was 
subsequently remanded to the RO in November 2003 and June 
2004 and has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's pre-enlistment dental examination showed 
multiple carries and missing teeth; it did not show a 
prognathic mandible or malocclusion and the medical evidence 
overall does not clearly and unmistakably show that the 
latter dental defect pre-existed service.

3.  The veteran underwent surgical correction of a prognathic 
mandible or malocclusion during service; the preponderance of 
the subsequently dated medical records is against a current 
diagnosis of any postoperative residuals of the in-service 
bilateral mandibular osteotomy.


CONCLUSION OF LAW

Residuals of a bilateral mandibular osteotomy, to include 
postoperative scars, loss of teeth and malocclusion, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded him a 
comprehensive VA examination addressing his claimed disorder.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  In this 
regard, the Board observes that the veteran reported several 
instances of post-service dental treatment during his April 
2002 hearing, and, in a July 2004 letter, the RO notified the 
veteran that he should provide names of post-service 
providers of treatment for his claimed disorder in signed 
release forms and that the RO would obtain such treatment 
records.  He did not respond to this letter, however.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to 
assist is not a "one-way street").

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in the noted July 2004 letter.  By this letter, the 
RO also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, including 
post-service medical evidence and records and statements from 
service medical personnel, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed May 2000 rating decision.  
However, that decision was issued prior to the enactment of 
the VCAA.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's November 1965 service entrance examination 
report is negative for any dental disorders, other than 
moderate dental carries and missing teeth.  In October 1966, 
the veteran had a consultation for surgical correction of his 
prognathic mandible.  In November 1966, upper and lower arch 
bars were ligated in place.  Later in the same month, 
bilateral sliding osteotomies in the rami of the mandible 
were performed.  The veteran was noted to withstand the 
procedure well.  In December 1966, the veteran was mobilized 
with evidence of good clinical union, and upper and lower 
arch bars were removed.  The veteran returned from extended 
convalescent leave in January 1967 and was discharged for 
duty.  In February 1967, maxillar and mandibular partial 
dentures were delivered.  Other than a filling in December 
1967, no further in-service treatment was noted.  The 
veteran's January 1968 separation examination report contains 
a chart of teeth, including restorable teeth, missing teeth, 
and teeth replaced by dentures, but no residuals of the prior 
surgery were noted.

During his June 1971 VA examination, the veteran reported 
constant low back pain "from his teeth."  The examiner 
noted that "[f]ew teeth are removed" and provided a 
diagnosis of postoperative status bilateral mandibular 
osteotomy for prognathism, recovered.  It was also recorded 
in the examination report that the result of the veteran's 
in-service dental surgery was "excellent".

In a January 2000 statement, T. W. B., D.D.S. (Dr. B), noted 
that the veteran had been treated for ongoing problems 
wearing a set of dentures.  These problems included gagging 
and an "uncomfortable feeling."  Dr. B indicated that the 
veteran "had experienced these problems since having sliding 
osteotomy surgery on his jaw." 

The veteran underwent a VA dental examination in July 2003.  
The examiner, who reviewed the veteran's claims file, noted 
that the veteran was edentulous and did not wear dentures.  
He had normal inter-incisional range of motion and normal 
soft tissue.  His bone loss was noted to be consistent with 
bone resorption following full mouth edentulation.  While the 
veteran had reported a fracture of the mandible secondary to 
a fight, the examiner noted that this was not documented in 
the claims file.  The examiner recounted the veteran's 
treatment history in 1966 and 1967 and noted that there was 
no notation in the records of complications following the 
osteotomy during service or of damage to the teeth secondary 
to arch bars.  Moreover, the examiner found no current 
residuals from the osteotomy, as the hard tissue and soft 
tissue were without abnormalities.  The examiner noted that 
24 out of 32 teeth were shown in the claims file to be 
decayed and indicated that this was a high decay rate.  As to 
the question of whether the veteran's arch bars contributed 
to loss of teeth, the examiner found this to be "unlikely" 
as they were only in place for less than a month in late 
1966.  Finally, the examiner indicated that the veteran's 
inability to wear dentures "is patient specific" and 
"dependent also on quality of fabricated denture."  

In reviewing the facts of this case, the Board preliminarily 
observes that the evidence of record does not support the 
conclusion that the veteran's malocclusion of the teeth 
preexisted service.  His service entrance examination 
contained notations only of carries, not malocclusion.  
Moreover, in a recent precedent opinion, the VA Office of 
General Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (2003); see also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
Here, there is no such evidence.

The critical question for the Board, however, is whether the 
veteran's bilateral osteotomy during service resulted in 
permanent, current disability.  That is, the question is 
whether the in-service ameliorative surgery resulted in post-
operative disability.  The veteran contends that he has such 
disability, to include loss of all of his teeth.  He 
specifically attributes the loss of his teeth to the braces 
applied during or after the dental surgery, which were too 
tight and resulted in cracked and eventually loss of teeth.  
The general assertion of residual disability gains some 
support in the January 2000 statement from Dr. B, who 
indicated that the veteran had experienced problems wearing 
dentures secondary to his osteotomy.  On the other hand, the 
examiner who conducted the July 2003 VA examination found no 
evidence whatsoever of any kind of residuals secondary to the 
veteran's in-service osteotomies.  The latter examination was 
specifically ordered to address this question and the opinion 
was unequivocal in nature.

In comparing the positive and negative evidence in this case, 
the Board may favor the opinion of one competent medical 
professional over that of another, so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).    

Along these lines, the Board notes that there is no 
indication from Dr. B that he reviewed the veteran's claims 
file, including his service medical records, in reaching his 
conclusion.  Dr. B's conclusion is also relatively cursory, 
with no detailed explanation of how an osteotomy performed 
more than 30 years earlier would affect the current ability 
to wear dentures.  By contrast, the VA examiner reviewed the 
entire claims file and cited to multiple treatment records in 
analyzing the veteran's claimed disorder and the absence of 
post-surgical complications.  This examiner also provided 
detailed explanations regarding the effects of the various 
aspects of the surgical process, including the surgery itself 
and the length of time that his arch bars were in place.  
Based on all of these considerations, it is the determination 
of the Board that the VA examiner's opinion has substantially 
greater probative value than that of Dr. B.  As such, the 
medical evidence of record, on balance, does not support the 
finding that the veteran incurred permanent, current 
disability as a result of a bilateral mandibular osteotomy 
during service.

The only other evidence of record supporting the veteran's 
claim is his lay opinion, as indicated in his November 2001 
Substantive Appeal and during his April 2002 hearing.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).
 
The Board has considered the question of whether the 
veteran's prognathic mandible or malocclusion was congenital 
in nature, which, in the absence of any evidence to the 
contrary, by definition would have pre-existed service or 
clearly and unmistakably show that it was present prior to 
the veteran's entry onto active duty.  However, to obtain an 
opinion on the matter would be pointless here because, aside 
from the negative pre-enlistment examination, the service and 
post-service medical records note only the in-service surgery 
for a dental problem that appears in the records many months 
after the veteran's entry onto active duty.  The 
contemporaneously recorded medical evidence make no reference 
to the veteran's dental disability being congenital in 
nature.  Thus, even if such an opinion was obtained, the 
evidence overall would still not clearly and unmistakably 
show that it pre-existed service.  Moreover, the other 
presumption triggered by such a finding (presumption of 
aggravation-see VAOPGCPREC 3-2003; Cotant v. Principi, 17 
Vet. App. 116 (2003)) would not change the result in this 
case as the VA dental examination ordered on appeal 
specifically to determine if the veteran has any post-
operative residuals of the surgery in question unequivocally 
ruled out such disability.  Under 38 U.S.C.A. §§ 1110 and 
1131, the veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  While the medical evidence here shows current dental 
disability, to include loss of teeth, the overwhelming 
preponderance of the evidence is against any current dental 
disability that is due to any incident of active duty, to 
include dental surgery. 

In summary, the veteran underwent surgical correction of a 
prognathic mandible or malocclusion during service.  The 
preponderance of the medical evidence, to include the 
separation examination, a post-service June 1971 VA 
examination, and a July 2003 VA dental examination, is 
against a current diagnosis of post-operative residuals of 
the in-service bilateral mandibular osteotomy.  Accordingly, 
the claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to service connection for residuals 
of a bilateral mandibular osteotomy, to include postoperative 
scars, loss of teeth, and  malocclusion, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


